


Exhibit 10.34


EMPLOYMENT AGREEMENT


This Agreement is between Marianne D. Short (“Executive”) and United HealthCare
Services, Inc. (“UnitedHealth Group”), and is effective once approved by the
Compensation and Human Resources Committee of the Board of Directors of
UnitedHealth Group. Executive’s first day of employment will be January 1, 2013
(the “Effective Date”). This Agreement’s purposes are to set forth certain terms
of Executive’s employment by UnitedHealth Group or one of its affiliates and to
protect UnitedHealth Group’s knowledge, expertise, customer relationships, and
confidential information. Unless the context otherwise requires, “UnitedHealth
Group” includes all its affiliated entities.    
1.    Employment and Duties.
A.
Employment.    UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement’s terms.

B.
Title and Duties. Executive will be employed as the Executive Vice President and
Chief Legal Officer of UnitedHealth Group Incorporated, will be duly appointed
an officer of UnitedHealth Group Incorporated and will report directly to the
Chief Executive Officer of UnitedHealth Group Incorporated. Executive will
perform such duties, and exercise such supervision and control, as are commonly
associated with Executive’s position, as well as perform such other duties as
are reasonably assigned to Executive. Executive will devote substantially all of
Executive’s business time and energy to Executive’s duties. Executive will
maintain operations in Executive’s area of responsibility, and make every
reasonable effort to ensure that the employees within that area of
responsibility act, in compliance with applicable law and UnitedHealth Group’s
Code of Conduct, as amended from time to time. Executive is subject to all of
UnitedHealth Group’s employment policies and procedures (except as specifically
superseded by this Agreement).

2.     Compensation and Benefits.
A.
Base Salary. Executive’s initial annual base salary will be $750,000.00, less
applicable withholdings and deductions, payable according to UnitedHealth
Group’s regular payroll schedule. Periodic adjustments to Executive’s base
salary may be made in UnitedHealth Group’s sole discretion.

B.
Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group’s incentive compensation plans in UnitedHealth Group’s
discretion and in accordance with the plans’ terms and conditions. Executive’s
initial annual target bonus potential will be 100% of annual base salary, and
the initial long-term (3-year) cash incentive target bonus potential will be 50%
of annual base salary, subject to periodic adjustments in UnitedHealth Group’s
discretion.




--------------------------------------------------------------------------------




C.
Equity Awards. Executive will be eligible for stock-based awards in UnitedHealth
Group’s discretion. In accordance with guideline amounts authorized by
UnitedHealth Group’s Compensation and Human Resources Committee, management will
recommend that, in connection with the annual grant process in February, 2013,
Executive be awarded equity compensation in the form of (i) Restricted Stock
Units with a value of $1,000,000, (ii) Performance-Based Restricted Stock Units
with a value of $1,000,000, at target for the performance period January 1, 2013
through December 31, 2015, and (iii) Non-Qualified Stock Options (Options) with
a Financial Accounting Standards (FAS) value of $1,000,000. Subject to the terms
of the applicable equity award certificate and the UnitedHealth Group
Incorporated 2011 Stock Incentive Plan, the Restricted Stock Units (other than
the Performance-Based Restricted Stock Units) and Options shall vest 25% on each
of the first through fourth anniversaries of the grant date.

UnitedHealth Group’s governance policy stipulates that its Compensation and
Human Resources Committee can only grant equity awards at regularly scheduled
quarterly committee meetings. Accordingly, Executive’s recommended grant will be
reviewed by the Committee at its next regularly scheduled quarterly meeting
following the Effective Date. The number of shares comprising the Options award
will be calculated the day of the Committee meeting using the closing price of
UnitedHealth Group stock on that day that the calculation is made. The actual
grant price of the Options award will be the closing price of UnitedHealth Group
stock on the day of the Committee meeting. The number of shares comprising the
recommended restricted stock grant will be calculated the day of the Committee
meeting using the closing price of UnitedHealth Group stock on that day.
D.
Employee Benefits. Executive will be eligible to participate in UnitedHealth
Group’s employee welfare, retirement, and other benefit plans on the same basis
as other similarly situated executives, in accordance with the terms of the
plans. Executive will be eligible for Paid Time Off in accordance with
UnitedHealth Group’s policies. UnitedHealth Group reserves the right to amend or
discontinue any plan or policy at any time in its sole discretion. In addition
to the Company’s generally available benefits, UnitedHealth Group shall provide
Executive, at UnitedHealth Group’s expense during the term of Executive’s
employment, a $2 million face value term life insurance policy and a long term
disability policy which covers 60% of base salary in the event of a qualifying
long term disability, subject to the policy terms.

E.
Sign-On Compensation. In connection with the commencement of Executive’s
employment, UnitedHealth Group also agrees (i) in accordance with guideline
amounts authorized by UnitedHealth Group’s Compensation and Human Resources
Committee, management will recommend that Executive be awarded equity
compensation, in addition to that referenced in Section 2(A) above, in the form
of restricted stock units with a value of $1,000,000, which will be reviewed by
the


2

--------------------------------------------------------------------------------




Committee at its next regularly scheduled quarterly meeting in February, 2013,
and (ii) to pay Executive a sign-on bonus of $250,000.00, less withholdings and
deductions. Provided that Executive has signed Executive’s Agreement to Repay
Sign-On Bonus, the terms of which are incorporated herein by reference, the
sign-on bonus will be paid on the first regular payroll cycle following thirty
days after the Effective Date. The number of shares comprising the recommended
restricted stock grant will be calculated the day of the Committee meeting using
the closing price of UnitedHealth Group stock on that day. Subject to the terms
of the applicable equity award certificate and the UnitedHealth Group
Incorporated 2011 Stock Incentive Plan, the Restricted Stock Units shall vest
25% on each of the first through fourth anniversaries of the grant date.
3.     Termination of Employment.
A.
By Mutual Agreement. The parties may terminate Executive’s employment at any
time by mutual agreement.



B.
By UnitedHealth Group without Cause. UnitedHealth Group may terminate
Executive’s employment without Cause upon 90 days’ prior written notice.



C.
By UnitedHealth Group with Cause. UnitedHealth Group may terminate Executive’s
employment at any time for Cause. “Cause” means Executive’s (a) material failure
to follow UnitedHealth Group’s reasonable direction or to perform any duties
reasonably required on material matters, (b) material violation of, or failure
to act upon or report known or suspected violations of, UnitedHealth Group’s
Code of Conduct, as amended from time to time, (c) conviction of any felony, (d)
commission of any criminal, fraudulent, or dishonest act in connection with
Executive’s employment, (e) material breach of this Agreement, or (f) conduct
that is materially detrimental to UnitedHealth Group’s interests. UnitedHealth
Group will, within 120 days of discovery of the conduct, give Executive written
notice specifying the conduct constituting Cause in reasonable detail and
Executive will have 60 days to remedy such conduct, if such conduct is
reasonably capable of being remedied. In any instance where the Company may have
grounds for Cause, failure by the Company to provide written notice of the
grounds for Cause within 120 days of discovery shall be a waiver of its right to
assert the subject conduct as a basis for termination for Cause.



D.
By Executive without Good Reason. Executive may terminate Executive’s employment
at any time for any reason, including due to Executive’s retirement.



E.
By Executive for Good Reason. Executive may terminate Executive’s employment for
Good Reason, as defined below. Executive must give UnitedHealth Group written
notice specifying in reasonable detail the circumstances constituting Good
Reason, within 120 days of becoming aware of


3

--------------------------------------------------------------------------------




such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, UnitedHealth Group will have 60 days to remedy such circumstances.
“Good Reason” will exist if UnitedHealth Group takes any of the following
actions, without Executive’s consent: (a) reduces Executive’s base salary or
target bonus percentage other than in connection with a general reduction
affecting a group of employees; (b) moves Executive’s primary work location more
than 50 miles; (c) makes changes that substantially diminish Executive’s duties
or responsibilities; or (d) changes the Executive’s reporting relationship.
    
F.
Due to Executive’s Death or Disability. Executive’s employment will terminate
automatically if Executive dies, effective as of the date of Executive’s death.
UnitedHealth Group may terminate Executive’s employment due to Executive’s
disability that renders Executive incapable of performing the essential
functions of Executive’s job, with or without reasonable accommodation.
Executive will not be entitled to Severance Benefits under Section 4 in the
event of termination due to Executive’s death or disability.

4.
Severance Benefits.

A.
Circumstances under Which Severance Benefits Payable. Executive will be entitled
to Severance Benefits only if Executive’s employment is terminated by
UnitedHealth Group without Cause or if Executive terminates employment for Good
Reason. Whether Executive has had a termination of employment will be determined
in a manner consistent with the definition of “Separation from Service” under
Section 409A of the Internal Revenue Code of 1986 and its accompanying
regulations (“Section 409A”) and will be referred to herein as a “Termination.”
For purposes of this Agreement, Executive will be considered to have experienced
a Termination as of the date that the facts and circumstances indicate that it
is reasonably anticipated that Executive will provide no further services after
such date or that the level of bona fide services that Executive is expected to
perform permanently decreases to no more than 20% of the average level of bona
fide services that Executive performed over the immediately preceding 36-month
period In consideration of the Severance Benefits in this Agreement, Executive
waives any payments or benefits to which Executive otherwise might be or become
entitled under any UnitedHealth Group severance plan or program.

B.
Severance Benefits. Subject to Section 4.C, Executive shall be entitled to the
following Severance Benefits if Executive experiences a Termination under the
circumstances described in Section 4.A above:

(i) Two times Executive’s annualized base salary as of Executive’s Termination.

4

--------------------------------------------------------------------------------




(ii) Any bonus or incentive compensation paid or payable to Executive for the
two most recent calendar years (excluding equity-related awards, payments under
any long-term or similar benefit plan, or any other special or one-time bonus or
incentive compensation payments); provided, however, that if termination occurs
within two years following the Effective Date, the amount payable under this
paragraph will be two times Executive’s target incentive.
(iii) $12,000 lump sum payment, minus applicable deductions, to offset costs of
COBRA, which amount will be paid within 60 days following Termination.
(iv) Outplacement services consistent with those provided to similarly situated
executives provided by an outplacement firm selected by UnitedHealth Group.
The Severance Benefits in Sections 4.B.(i)-(ii) will be paid out, minus
applicable deductions, including deductions for tax withholding, in equal
bi-weekly payments on the regular payroll cycle over the 24-month period
following Executive’s Termination. Commencement of payments shall begin on the
first payroll date that is at least 60 days after the date of Executive’s
Termination (the “Starting Date”), provided that Executive has satisfied the
requirement in Section 4.C. The first payment on the Starting Date shall include
those payments that would have been previously paid if the payments of the
severance compensation had begun on the first payroll date following the date of
Executive’s Termination. Executive’s entitlement to the payments of the
severance compensation described in Sections 4.B(i)-(ii) shall be treated as the
entitlement to a series of separate payments for purposes of Section 409A.
If Executive is a “Specified Employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by UnitedHealth Group) at the time of
Executive’s Termination and any amount that would be paid to Executive during
the six-month period following Termination constitutes “Deferred Compensation”
(within the meaning of Section 409A), such amount shall not be paid to Executive
until the later of (i) six months after the date of Executive’s Termination, and
(ii) the payment date or commencement date specified in this Agreement for such
payment(s). On the first regular payroll date following the expiration of such
six-month period (or if Executive dies during the six-month period, the first
payroll date following the death), all payments that were delayed pursuant to
the preceding sentence shall be paid to Executive in a single lump sum and
thereafter all payments shall be made as if there had been no such delay. All
Severance Benefits described in Section 4.B shall be paid by, and no further
severance compensation shall be paid or payable after, December 31 of the second
calendar year following the year in which Executive’s Termination occurs.
C.
Separation Agreement and Release Required. In order to receive any Severance
Benefits under this Agreement, Executive must timely sign a separation agreement


5

--------------------------------------------------------------------------------




and release of claims in a form determined by UnitedHealth Group in its
discretion. UnitedHealth Group shall provide to Executive a form of separation
agreement and release of claims no later than three (3) days following
Executive’s date of Termination. If Executive does not timely execute and
deliver to UnitedHealth Group such separation agreement and release, or if
Executive does so, but then revokes it if permitted by and within the time
required by applicable law, UnitedHealth Group will have no obligation to pay
severance compensation to Executive.
5.
Property Rights, Confidentiality, Non-Disparagement, and Restrictive Covenants.

A.UnitedHealth Group’s Property.


i.
Assignment of Property Rights. Executive must promptly disclose in writing to
UnitedHealth Group all inventions, discoveries, processes, procedures, methods
and works of authorship, whether or not patentable or copyrightable, that
Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive’s own time, during this Agreement’s term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive’s
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to any Work for which no
UnitedHealth Group equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to UnitedHealth Group’s business or
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed for UnitedHealth Group.

ii.
No Removal of Property. Executive may not remove from UnitedHealth Group’s
premises any UnitedHealth Group records, documents, data or other property, in
either original or duplicate form, except as necessary in the ordinary course of
UnitedHealth Group’s business.

iii.
Return of Property. Executive must immediately deliver to UnitedHealth Group,
upon termination of employment, or at any other time at UnitedHealth Group’s
request, all UnitedHealth Group property, including records, documents, data,
and equipment, and all copies of any such property, including any records or
data Executive prepared during employment.



B.
Confidential Information. Executive will be given access to and provided with
sensitive, confidential, proprietary and trade secret information (“Confidential
Information”) in the course of Executive’s employment. Examples of Confidential


6

--------------------------------------------------------------------------------




Information include: inventions; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; customer lists and information; and supplier and vendor lists and other
information which is not generally available to the public. Executive agrees not
to disclose or use Confidential Information, either during or after Executive’s
employment with UnitedHealth Group, except as necessary to perform Executive’s
UnitedHealth Group duties or as UnitedHealth Group may consent in writing.
C.
Non-Disparagement. Executive agrees not to criticize, make any negative comments
about or otherwise disparage UnitedHealth Group or those associated with it,
whether orally, in writing or otherwise, directly or by implication, to any
person or entity, including UnitedHealth Group customers or agents.

D.
Restrictive Covenants. Executive agrees to the restrictive covenants in this
Section in consideration of Executive’s employment and UnitedHealth Group’s
promises in this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during Executive’s
employment and for 24 months following termination of employment for any reason.
Executive agrees that he/she will not, without UnitedHealth Group's prior
written consent, directly or indirectly, for Executive or for any other person
or entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative capacity,
engage in any of the following activities:    

i.
Non-Solicitation. Executive will not:

(a)
Solicit or conduct business with any business competitive with UnitedHealth
Group from any person or entity: (1) who was a UnitedHealth Group provider or
customer within the 12 months before Executive’s employment termination and with
whom Executive had contact regarding UnitedHealth Group’s activity, products or
services, or for whom Executive provided services or supervised employees who
provided those services, or about whom Executive learned Confidential
Information during employment related to UnitedHealth Group’s provision of
products and services to such person or entity, or (2) was a prospective
provider or customer UnitedHealth Group solicited within the 12 months before
Executive’s employment termination and with whom Executive had contact for the
purposes of soliciting the person or entity to become a provider or customer of
UnitedHealth Group, or supervised employees who had those contacts, or about
whom Executive learned Confidential Information during employment related to






7

--------------------------------------------------------------------------------




UnitedHealth Group’s provision of products and services to such person or
entity;
(b)
Raid, hire, employ, recruit or solicit any UnitedHealth Group employee or
consultant who possesses Confidential Information of UnitedHealth Group to leave
UnitedHealth Group to join a competitor;

(c)
Induce or influence any UnitedHealth Group employee, consultant, or provider who
possesses Confidential Information of UnitedHealth Group to terminate his, her
or its employment or other relationship with UnitedHealth Group; or

(d)
Assist anyone in any of the activities listed above.

ii.
Non-Competition. Executive will not:

(a)
Engage in or participate in any activity that competes, directly or indirectly,
with any UnitedHealth Group activity, product or service that Executive engaged
in, participated in, or had Confidential Information about during Executive’s
last 36 months of employment with UnitedHealth Group; or

(b)
Assist anyone in any of the activities listed above.

Notwithstanding the foregoing, Section 5.D.i(a) and 5.D.ii will apply only to
the extent permissible under the ABA Model Rules of Professional Conduct’s
provisions regarding restrictions on the right to practice law or any applicable
state counterpart.
iii.
Because UnitedHealth Group’s business competes on a nationwide basis, the
Executive’s obligations under this “Restrictive Covenants” section shall apply
on a nationwide basis anywhere in the United States.

iv.
To the extent Executive and UnitedHealth Group agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Executive and UnitedHealth Group
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the Restrictive Covenants contained herein.

Executive agrees that the provisions of this Section 5 are reasonable and
necessary to protect the legitimate interests of UnitedHealth Group.

8

--------------------------------------------------------------------------------




E.
Cooperation and Indemnification. Executive agrees to cooperate fully (i) with
UnitedHealth Group in the investigation, prosecution or defense of any potential
claims or concerns regarding UnitedHealth Group’s business about which Executive
has relevant knowledge, including by providing truthful information and
testimony as reasonably requested by UnitedHealth Group, and (ii) with all
government authorities on matters pertaining to any investigation, litigation or
administrative proceeding concerning UnitedHealth Group. UnitedHealth Group will
reimburse Executive for any reasonable travel and out-of-pocket expenses
incurred by Executive in providing such cooperation. UnitedHealth Group will
indemnify Executive, in accordance with the Minnesota Business Corporation Act,
for all claims and other covered matters arising in connection with Executive’s
employment.

F.
Injunctive Relief. Executive agrees that (a) legal remedies (money damages) for
any breach of Section 5 will be inadequate, (b) UnitedHealth Group will suffer
immediate and irreparable harm from any such breach, and (c) UnitedHealth Group
will be entitled to injunctive relief from a court in addition to any legal
remedies UnitedHealth Group may seek in arbitration. If an arbitrator or court
determines that Executive has breached any provision of Section 5, Executive
agrees to pay to UnitedHealth Group its reasonable costs and attorney’s fees
incurred in enforcing that provision.

6.    Miscellaneous.
A.
Tax Withholding. All compensation payable under this Agreement will be subject
to applicable tax withholding and other required or authorized deductions.

B.
Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement. Any successor to UnitedHealth Group will be deemed to be
UnitedHealth Group under this Agreement.

C.
Entire Agreement; Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors. This Agreement does not
supersede the terms of any stock option, restricted stock, or stock appreciation
rights plan or award.

D.
Choice of Law. Minnesota law governs this Agreement.

E.
Waivers. No party’s failure to exercise, or delay in exercising, any right or
remedy under this Agreement will be a waiver of such right or remedy, nor will
any single


9

--------------------------------------------------------------------------------




or partial exercise of any right or remedy preclude any other or further
exercise of such right or remedy.


F.
Narrowed Enforcement and Severability. If a court or arbitrator decides that any
provision of this Agreement is invalid or overbroad, the parties agree that the
court or arbitrator should narrow such provision so that it is enforceable or,
if narrowing is not possible or permissible, such provision should be considered
severed and the other provisions of this Agreement should be unaffected.



G.
Dispute Resolution and Remedies. Except for injunctive relief under Section 5.F,
any dispute between the parties relating to this Agreement or to Executive’s
employment will be resolved by binding arbitration under UnitedHealth Group’s
Employment Arbitration Policy, as it may be amended from time to time. The
arbitrator(s) may not vary this Agreement’s terms and must apply applicable law.



H.
Payment of Deferred Compensation - Section 409A. To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A. This Agreement shall be construed in a manner to
give effect to such intention. In no event whatsoever shall UnitedHealth Group
be liable for any tax, interest or penalties that may be imposed on Executive
under Section 409A. UnitedHealth Group shall have no obligation to indemnify or
otherwise hold Executive harmless from any such taxes, interest or penalties, or
from liability for any damages related thereto.

I.
Electronic Transmission/Counterparts. The executed version of this Agreement may
be delivered by facsimile or email, and upon receipt, such transmission shall be
deemed delivery of an original. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which
together will constitute one document.



United HealthCare Services, Inc.
 
Executive
 
 
 
By /s/ Lori Sweere
 
/s/ Marianne D. Short
Its EVP/Human Capital
 
 
 
 
 
Date 12-5-12
 
Date 12-5-12








10